              Case 2:18-cr-00125-RSL Document 20 Filed 02/09/21 Page 1 of 3




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                               Case No. CR18-125RSL

10                          Plaintiff,                          ORDER GRANTING
11                     v.                                       UNOPPOSED MOTION TO
                                                                CONTINUE TRIAL AND
12      SARBJEET SANDER,                                        PRETRIAL MOTIONS DUE
13                          Defendant.                          DATE

14
15         This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
16 Pretrial Motions Due Date.” Dkt. # 16. Having considered the facts set forth in the motion, and
17 defendant’s knowing and voluntary waiver, Dkt. # 18, the Court finds as follows:
18 1.      The Court adopts the facts set forth in the unopposed motion: specifically, that travel
19 restrictions related to COVID-19 imposed by Canada and the United States have prevented
20 defendant (who resides in Canada) from meeting with defense counsel, that these restrictions
21 have made it difficult for defense counsel to review discovery with defendant and otherwise
22 prepare for trial, and that discovery in this case is extensive and includes materials gathered
23 during an investigation that lasted for over one year. Dkt. # 16. The Court accordingly finds that
24 a failure to grant a continuance would deny counsel, and any potential future counsel, the
25 reasonable time necessary for effective preparation, taking into account the exercise of due
26 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27 2.      Considering the recommendations made by the Centers for Disease Control and
28 Prevention (“CDC”) and Public Health for Seattle and King County regarding social distancing
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DUE DATE - 1
              Case 2:18-cr-00125-RSL Document 20 Filed 02/09/21 Page 2 of 3




 1 measures and restrictions required to stop the spread of disease, at this time it is not possible to
 2 proceed with a jury trial in this case. See W.D. Wash. Gen. Order Nos. 15-20, 18-20. Due to the
 3 Court’s reduced ability to obtain an adequate spectrum of jurors, and the impact of the
 4 aforementioned public health recommendations on Court operations, the Court finds that a
 5 failure to continue the trial date in this case would likely result in a miscarriage of justice, as set
 6 forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 7 3.      The Court finds that the additional time requested between March 22, 2021 and the
 8 proposed trial date of October 18, 2021, is a reasonable period of delay. The Court finds that this
 9 additional time is necessary to provide defense counsel reasonable time to prepare for trial,
10 considering all the facts set forth above.
11 4.      The Court further finds that this continuance would serve the ends of justice, and that
12 these factors outweigh the best interests of the public and defendant in a speedier trial, within
13 the meaning of 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Order Nos. 15-20, 18-20.
14 5.      Defendant has signed a waiver indicating that he has been advised of his right to a speedy
15 trial and that, after consulting with counsel, he has knowingly and voluntarily waived that right
16 and consented to the continuation of his trial to a date up to and including October 31, 2021,
17 Dkt. # 18, which will permit his trial to start on October 18, 2021.
18         IT IS HEREBY ORDERED that the trial date shall be continued from March 22, 2021, to
19 October 18, 2021, and pretrial motions are to be filed no later than August 20, 2021.
20         IT IS FURTHER ORDERED that the period of time from the current trial date of March
21 22, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
22 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
23 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
24 (h)(7)(A), and (h)(7)(B)(i), (iv).
25         IT IS SO ORDERED.
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DUE DATE - 2
           Case 2:18-cr-00125-RSL Document 20 Filed 02/09/21 Page 3 of 3




 1       DATED this 9th day of February, 2021.
 2
 3
 4                                               A
                                                 Robert S. Lasnik
 5                                               United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DUE DATE - 3
